Citation Nr: 1414253	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  He died in May 2009, and the appellant is the surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for an additional 60 days after the hearing to allow the appellant additional time to submit evidence. 

The Board has reviewed the Veteran's Virtual VA file and notes that the May 2013 Board hearing transcript has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required in order to obtain a medical opinion regarding the etiology of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate physician to determine the etiology of the Veteran's cause of death.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the clinician.  The opinion should reflect that such review was accomplished.  
As indicated above, the physician must review the record in conjunction with rendering the requested opinion; however, the Board calls the physician's attention to the following:

* Service treatment records reflect no complaints, treatment, or diagnosis of esophageal cancer.  

* Service personnel records show that the Veteran served aboard the United States Coast Guard Cutter (USCGC) Hamilton (WHEC-715) from July 1968 to July 1970, during his military service.  It has been determined that all Veterans who served aboard this vessel are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam.  

* Private treatment records report that the Veteran was diagnosed with metastatic esophageal cancer in December 2008.  

* In two January 2009 private treatment notes, the Veteran is noted as having "possibl[e] pancreatic cancer" and stage four pancreatic cancer.  

* In May 2009 private treatment records, the Veteran was noted to have cancer that had metastasized to the liver, pancreas, and femur, and metastatic squamous cell carcinoma of the pancreas to the liver and esophagus status-post three cycles of paclitaxel, pirarubicin, and carboplatin (TPC) with progressive disease in the liver.  
* Prior to his death, the Veteran admitted to being a forty-two-pack-year smoker and smoking one and a half packs per day.  

* As previously noted, the Veteran died in May 2009.  According to his death certificate, the immediate cause of death was esophageal carcinoma.  

The physician must provide an opinion as to whether the development of the Veteran's fatal esophageal carcinoma, as reflected on the death certificate, is related to exposure to herbicides, or to an incident in service, or was caused by another type of cancer (i.e. pancreatic).  In formulating his or her opinion, the examiner must address the following:

(a) Whether the Veteran had pancreatic cancer that was the primary cancer, and if so, whether it caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death.

(b) Whether esophageal cancer may be directly attributable to exposure to herbicides.  Providing a negative opinion based upon the rationale that it is not included on the list of presumptive conditions is not adequate.  

(c) Whether the Veteran's esophageal cancer began in service or is related to any incident of service.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established principles.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


